              Case 19-03020                  Doc 1-1             Filed 10/15/19           Entered 10/15/19 20:26:41                               Page 1 of 2
     81040 (FORM 1040)               (1211s)


               ADVERSARY PROCEEDING COVER SHEET                                                            ADVERSARY PROCEEDING NI]MBER
                                                                                                           (Court Uso 0nly)
                                    (lnstructions on Reverse)

PLAINTIFFS                                                                                 DEFENDANTS

          Chrsn*              t €r(^o,^J                                                           t(e y,B-a                K     ll,bt4i   onof     ,4ts otiafro,
ATTORNEYS (Firrn Name, Address, and Telephone No.)                                         ATTORNEYS (If Known)
            Kan, C.Bottaf
            ;'hi,h:kf  fl'Itll^rni,dz) sh -;Eb
P4.rrY (Ctrdc(One dox Only)                                                                PARTY        (Check One Box Only)
dDebtor r U.S. Trustee/Bankruptcy Admin                                                    I Debtor            n U.S. Trustee/Bankruptcy Admin
n Creditor r Other                                                                         l Creditor          l Other
r    Trustee                                                                               I Trustee
CAUSE OT'ACTION (WRITE A BRIEF STATEMENT                                        OF CAUSE OF    ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
                        Vtolat,on ,:f C",nfrrfu*)*                        flan/ DLL;of .- Det*to,t {i"l nct r4y y'aye"i
                               CqfPA -            de,+g-f,t,e (oiln.ci-lev,            a.l.,rx,
                                                                           NATURE OF SUIT
             (Nurnber up to tive (5) boxes starting rvith lead cause ofaction as l. first alternative cause as 2. second altelnative cause as 3. etc.)


      FRBP 7001(l)       -   Recovery of Money/Property                                    FRBP 7001(6)   - Dischargeability (continued)
I     I   l-R..or.ry ofrroney/property - $542      tumover ofproperty                      E   6t-oischargeability - g523(aX5), donrestic support
I     l2-R..or.ry olnroney/property - g547         pret'erence                             E   68-Dischargeability - {i523(aX6), willful and malicious injury
f   3.R..ou.ry of money/property - {i54S fraLrdulent transfer
      I                                                                                    E   63-Oischargeability - g523(aXS), student loan
Ef4-Rrror rry ol nroney/property - other                                                   E   64-Dischargeability - $523(aXl 5), divorce or separation obligation
                                                                                                  (other than domestic support)
      FRBP 7001(2) - Validity, Priority or Extent of Licn                                  E   65-oischargeability - other
E     Zt-VutiOity, priority or extent of lien or other interest in property
                                                                                           FRBP 7001(7)    -   Injunctive Relief
      FRBP 7001 (3)      - Approval    of Sale of Property                                 E    71J,rlunctive relief   -   imposition of stay
tr    3 I   -epprorol of sale of property of estate and of a co-owner -   g3   63(h)
                                                                                           E    T2Jnjunctive relief* other

      FRBP 7001(4)       -   Objection/Revocation of Discharge
                                                                                           FRBP 7001(8) Subordination of Claim or Interest
E     +t    -Ob.lection / revocation of discharge - g727(c),(d),(e)
                                                                                           f    8l-subordination ofclaim or interest

      FRBP 7001(5) - Revocation of Confirmation                                            FRBP   7001 (9) Declaratory Judgment
I     5l-Revocation of corrfirnration
                                                                                           I    9l -Declaratory judgnrent

      FRBP 7001(6) - Dischargeability
                                                                                           FRBP 7001(10) Determination of Removed Action
I     66-Dischargeability - g523(aX1),(la),(144) priority tax claims
                                                                                           E    01-Detenr.,ination ofrenroved claim or cause
n     6z-nischargeability - g523(aX2), false pretenses, false representation,
              actual fraud                                                                 Other
n     67-Dischargeability - g523(aXa), fraud as fiduciary, ernbezzlement, larceny          E    ss-spa    Case   * l5 U.S.C.    ggTSaaa et,seq.

                             (continued next column)                                       El-ozOther     (e.g. other actions that would have been brought in state court
                                                                                                    ifunrelated to bankruptcy case)

n Check ifthis case involves a substantive issue ofstate law                               n Check if this is assefted to be a class action under FRCP                23
n Checl< if a jury trial is dernanded in complaint                                         Demand $      it 4 nl t)
otherRelief Sought
                                  AW\rl ?u"ln*,t-/v auar,.F
       Case 19-03020            Doc 1-1       Filed 10/15/19          Entered 10/15/19 20:26:41                 Page 2 of 2
 81040   0oRM     1040)   (12lls)

                      BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDINC ARISES
NAME OF    DEBTOR                      I                               BANKRUPTCY CASE NO.
       Chesnc          t E)*n"^ ol                                          1,1   -3*t ql
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                    NAME OF JUDCE
               Cort   tt(cti<,tt                                            {',lr*,   Hrrr<r,-              /Vev;.
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                             DEFENDANT                                           ADVERSARY
                                                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                    NAME OF JUDGE

STGNATURE OF ATTORNEY (OR PLATNTTFF)




DATE
         ?            nBY
                                                                       PRINT NAME OF ATTORNEY (OR PLAINTIFF)

            tof   t5lq                                                            Re,nt (           ijctq.<f,


                                                         INSTRUCTIONS

            The filing ofa bankruptcy case creates an "estate" under thejurisdiction ofthe bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the properly or propeffy rights of the estate. There also may be
  lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding,

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the inforrnation on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of coutt needs the
 information to process the adversary proceeding and prepare required statistical repofis on cour1 activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly      as   they appear on the complaint.

 Attorneys. Give the    names and addresses of the attorneys,   if known.

 Party. Check the most appropriate box in the first colurnn for the plaintiffs    and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a rnember of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff rnust sign.
